FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 16-0993
                                                 §
 MJS AND ASSOCIATES, L.L.C., A
                                                 §
 TEXAS LIMITED LIABILITY                                                 Nacogdoches County,
                                                 §
 CORPORATION
                                                 §
 v.                                                                               12th District.
                                                 §
 JUDY MASTER, RN AND
                                                 §
 MATTHEW MASTER                                            11/30/2017



                                                                               October 20, 2017

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioner, MJS AND ASSOCIATES, L.L.C., A TEXAS
 LIMITED LIABILITY CORPORATION, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 30th day of November, 2017.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk